Exhibit 10.3

Execution Version    

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (this “Amendment”) dated and
effective as of December 12, 2012 (“Effective Date”), is by and between Superior
Energy Services, Inc., a Delaware corporation (the “Company”), and David D.
Dunlap (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated as of April 28, 2010 (the “Employment Agreement”);

WHEREAS, the term of the Employment Agreement expires April 27, 2013, and the
Employment Agreement contains a provision requiring mandatory reduction of
benefits provided to the Executive in connection with a change of control in the
event that such benefits trigger an excise tax under Internal Revenue Code
Section 4999;

WHEREAS, the Company and the Executive have executed a new employment agreement
that will become effective June 15, 2013, unless such agreement is terminated by
the Company prior to such date, and upon effectiveness of the new agreement, the
Employment Agreement will be terminated; and

WHEREAS, in order to ensure continuity of the employment relationship between
the Executive and the Company pending the effectiveness of the new employment
agreement, the Company and Executive desire to amend the Employment Agreement to
(i) extend the term of the Employment Agreement to April 27, 2014, and
(ii) replace the mandatory reduction of benefits in connection with a change of
control with a provision providing for such a reduction of benefits if the net
after-tax benefit of such reduction exceeds the net after-tax benefit if such
reduction is not made (a “best-net” approach).

NOW THEREFORE, the Company and Executive agree as follows:

Section 1. Definitions. Initially capitalized terms used in this Amendment but
not otherwise defined shall have the meanings ascribed to them in the Employment
Agreement.

Section 2. Amendments. As of the Effective Date, the Employment Agreement is
hereby amended as follows:

(a) Section 3(a) of the Employment Agreement is hereby deleted in its entirety
and restated to read as follows:

“(a) Subject to the terms of this Agreement, Executive’s employment with the
Company hereunder shall continue until April 27, 2014 (the “Term”).”



--------------------------------------------------------------------------------

(b) Section 6(f) of the Employment Agreement is hereby deleted in its entirety
and restated to read as follows:

“(f) Notwithstanding any other provisions of this Agreement, payments under this
Agreement, together with any other payments made to Executive, that would be
“excess parachute payments” under Code Section 280G may be reduced according to
the terms and conditions set forth in Appendix A hereto.”

(c) Paragraph A of Appendix A to the Employment Agreement is hereby deleted in
its entirety and restated to read as follows:

“Notwithstanding any contrary provision in this Agreement, in the event that it
shall be determined (as hereinafter provided) that any payment or distribution
by the Company or any of its subsidiaries to or for the benefit of Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement including, without limitation, any stock
option, restricted stock, stock appreciation right or similar right or the lapse
or termination of any restriction on, or the vesting or exercisability of, any
of the foregoing (the “Total Payment”), would be subject, but for the
application of this Paragraph A, to the excise tax imposed by Code Section 4999,
or any successor provision thereto (the “Excise Tax”), by reason of being
considered “contingent on a change in ownership or control” of the Company,
within the meaning of Code Section 280G(b)(2), or any successor provision
thereto, then

(A) if the After-Tax Payment Amount would be greater by reducing the amount of
the Total Payment otherwise payable to Executive to the minimum extent necessary
(but in no event less than zero) so that, after such reduction, no portion of
the Total Payment would be subject to the Excise Tax, then the Total Payment
shall be so reduced; and

(B) if the After-Tax Payment Amount would be greater without the reduction then
there shall be no reduction in the Total Payment.

As used in this Paragraph A, “After-Tax Payment Amount” means (i) the amount of
the Total Payment, less (ii) the amount if federal income taxes payable with
respect to the Total Payment calculated at the maximum marginal income tax rate
for each year in which the Total Payment shall be paid to Executive (based upon
the rate in effect for

 

- 2 -



--------------------------------------------------------------------------------

such year as set forth in the Code at the time of the Total Payment), less
(iii) the amount of the Excise Tax, if any, imposed on the Total Payment. For
purposes of any reduction made under this Paragraph A, the portion of the Total
Payment that shall be reduced shall be those that provide Executive the best
economic benefits, and to the extent any individual components of the Total
Payment are economically equivalent, each shall be reduced pro rata.”

Section 3. Extent of Amendments and References. Except as expressly set forth in
this Amendment, all of the terms, conditions, covenants, representations,
warranties and all other provisions of the Employment Agreement are ratified and
confirmed and shall remain in full force and effect. From and after the
effectiveness of this Amendment, the terms “this Agreement,” “hereof,” “herein,”
“hereunder” and terms of like import, when used herein or in the Employment
Agreement shall, except where the context otherwise requires, refer to the
Employment Agreement as amended by this Amendment.

Section 4. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect.

Section 5. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same Amendment.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and signed as of the date indicated above.

 

SUPERIOR ENERGY SERVICES, INC.

By:

  /s/ Terence E. Hall   Terence E. Hall   Chairman of the Board

EXECUTIVE

  /s/ David D. Dunlap   David D. Dunlap

 

- 4 -